Title: To James Madison from Louis-André Pichon, 22 December 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


22 December 1802, Georgetown. Acknowledges receipt of JM’s 21 Dec. note enclosing a memorandum of the funds the Navy Department claims from Pichon. “The 1st. item arising from advances made to the officers of the Berceau has been repaid to the United States by a deduction of so much made at the Treasury on the last moiety restored of the Sums captured on the Said officers.” Recollects that the last item was to be carried to the general account of expenses incurred for French prisoners. Will readily settle it when restitution of the French national ship Diane is closed.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 1 p. Docketed by Wagner.



   
   For the Berceau and the funds captured on board, see Benjamin Stoddert to JM, 26 Mar. 1801, Pichon to JM, 17 May 1801, JM to Pichon, 12 June 1801, and Robert R. Livingston to JM, 1 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:49, 50 n. 3, 192, 305–7, 369 n. 1).



   
   For the case of the Diane, see Pichon to JM, 28 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:345–46).


